Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 10/14/2020.
Claims 1, 6, 7, 9 and 16 have been amended.	
Claims 5, 8, and 20 are canceled.
Claims 1-4, 6-7, and 9-19 are pending.

Priority
2.	This application is a Continuation of 15/939,613 (Patent US 10824697), which was filed on 01/10/2019, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 10/14/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Interpretation
4.	Please notice that independent claims 1, 11 and 16 recite the “OR” operator, which means that a prior art of record needs to satisfy only one of the cited conditions.
	Other attributes, properties or metadata of a virtual container is interpreted as its images.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 7, 10, 11, 13, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antony et al., (US 20160380909) in view of Kacin et al (US 20100064299). 

Claim 1:
	Antony suggests a system, comprising: one or more hardware processors; and a non-transitory memory, the non-transitory memory storing computer- readable instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: determining whether an event associated with a virtual container of the plurality of virtual containers is a create event indicative of a creation of the virtual container or a destroy event indicative of a removal of the virtual container [Abstract (Virtual container in a virtualized computing environment and being supported by the virtual machine). Figure 6 and paragraph 56 (“Request” = create event)], wherein the virtual container of the plurality of virtual containers is configured to run a corresponding set of images corresponding to a licensed software application; in response to the event being determined to be the create event, determining whether a set of images associated with the virtual container are known or unknown [Figure 6 and paragraphs 56 and 63 (“Qos policy” = image. Creating a new record)]; and in response to the set of images associated with the virtual container being determined to be known, creating a virtual container record comprising an image ID, a container ID, an indication of an action associated with the event, an indication of a time the action occurred, an indication of a mapped component associated with the licensed software application, or a license quantity limit associated with the licensed software application, or any combination thereof [Figure 6 and paragraphs 56 and 63 (Creating and storing a new record or new entry that includes the new record’s metadata or ID)].
         Kacin suggests running a corresponding set of images corresponding to a licensed software application [Kacin: Par 15 and 31].
	         Both references (Antony and Kacin) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Antony and Kacin before him/her, to modify the system of Antony with the teaching of Kacin in order to provide licensing restrictions [Kacin: Par 15 and 31].
Claim 4:
	The combined teachings of Antony and Kacin suggest wherein the operations comprise, in response to the set of images associated with the virtual container being determined to be unknown, looking up the unknown set of images in the container event database [Figure 6 and paragraphs 56 and 63 (“Qos policy” = image. Creating a new record when Qos policy is new)].
Claim 7:
	The combined teachings of Antony and Kacin suggest wherein the operations comprise detecting the event associated with the virtual container by monitoring a container engine of a host computing device [Par 18 (The act of monitoring)].
Claim 10:
	The combined teachings of Antony and Kacin suggest wherein the corresponding set of images correspond to a template of the licensed software application [Kacin: Par 31 and 35 (Following restrictions of licensing)].
	Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 11:
Claim 11 is essentially the same as claim 1 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 13:
Claim 13 is essentially the same as claim 4 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 15:
Claim 15 is essentially the same as claim 7 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.



7.	Claims 8-9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antony et al., (US 20160380909) in view of Gill et al (US 20160359955). 
paragraphs 56 and 63 (“Qos policy” = image. Creating a new record when Qos policy is new)].
Claim 8:
	The combined teachings of Antony and Gill suggest wherein the set of images comprises a base image and subsequent images, wherein the subsequent images are hierarchically related to the base image [Gill: Par 109].
	         Both references (Antony and Gill) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Antony and Gill before him/her, to modify the system of Antony with the teaching of Gill in order to provide base images and other related images [Gill: Par 109].
Claim 9:
	The combined teachings of Antony and Gill suggest wherein the set of images comprises a base image and subsequent images, wherein the subsequent images are hierarchically related to the base image [Gill: Par 135 and 154 (The act of tracking or monitoring_].
	         Both references (Antony and Gill) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Antony and Gill before him/her, to modify the system of Antony with the teaching of Gill in order to provide tracking of base images and other related images [Gill: Par 135 and 154].
Claim 20:
Claim 20 is essentially the same as claim 8 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.



Allowable Subject Matter
8.	Claims 2-3, 5-6, 12, 14, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
05/06/2022

/HUNG D LE/Primary Examiner, Art Unit 2161